       Case 2:18-cr-00220-WFN       ECF No. 54   filed 10/01/19   PageID.274 Page 1 of 8




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
      UNITED STATES OF AMERICA,                        )    NO: 2:18-CR-00220-WFN
10                                                     )
11                                                     )
                          Plaintiff,                   )    PLAINTIFF’S BRIEFING
12
            vs.                                        )    REGARDING RESTITUTION
13                                                     )    REQUESTS
      JEFFREY JON FRANKLIN,                            )
14
                                                       )
15                                                     )
                          Defendant.                   )
16
17
18
           Plaintiff, United States of America, by and through William D. Hyslop,

19   United States Attorney for the Eastern District of Washington, and Alison L.
20
     Gregoire, Assistant United States Attorney, submits the following briefing
21
22   regarding restitution:
23
                               I.      STATEMENT OF FACTS
24
           On May 13, 2019, this Court accepted Defendant’s plea of guilty to
25
26   distribution of child pornography, but deferred accepting the Fed. R. Crim. P.
27
     11(c)(1)(C) plea agreement. The plea agreement indicated several restitution
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 1
      Case 2:18-cr-00220-WFN        ECF No. 54    filed 10/01/19   PageID.275 Page 2 of 8




 1   requests had been received, but no precise restitution amount had been agreed upon
 2
     by the parties. Of note, no financial aspects were dealt with by the plea, and the
 3
 4
     agreement also noted the $5,000 assessment pursuant to the Justice for Victims of

 5   Trafficking Act of 2015, upon conviction, unless the Sentencing Court finds
 6
     Defendant to be indigent, and that United States and Defendant are free to make
 7
 8   whatever recommendation concerning the imposition of a criminal fine that they
 9
     believe is appropriate.
10
           Since Defendant's change of plea, the parties have attempted to come to a
11
12   resolution regarding the restitution requests received, which are summarized as
13
     follows:
14
15               Series/Victim Name         # Images               Amount Requested
          Blue Pillow                          20                      $5000
16        Attorney: Carol
17        Hepburn/Deborah Bianco
          Cindy                                  2                    $1,608,707
18        Attorney: Thomas Watson
19        Jan_Feb                                90                     00.00
          Attorney: Christopher Peele
20        Jessica                                1                      $3,000
21        Attorney: James Marsh
          Marineland1                            1                     $55,000
22
          Attorney: Carol Hepburn
23        Tara                                   5                    $18,136.40
24        Vicky                                  2                     $10,000
25        Attorney: Carol Hepburn

26
27
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 2
       Case 2:18-cr-00220-WFN      ECF No. 54      filed 10/01/19   PageID.276 Page 3 of 8




 1         The previous awards as reported to the Child Exploitation and Obscenity
 2
     Division for the Department of Justice for the series seeking restitution are
 3
 4
     attached. (Attachment 1, filed restricted).

 5         Defendant's devices contained a total of 33,909 images and 534 video files.
 6
     These are the only victims seeking restitution.
 7
 8                                   II.    ABILITY TO PAY
 9
           The Defendant’s ability to pay restitution is immaterial to the Court’s
10
     determination of the restitution owed to the victims. Section 366(f)(1)(A) of Title
11
12   18 specifically states, “In each order of restitution, the court shall order restitution
13
     to each victim in the full amount of each victim’s losses as determined by the court
14
15   and without consideration of the economic circumstances of the defendant.”
16   (emphasis added). See generally In re Morning Star Packing Co., LP, 711 F.3d
17
     1142, 1144 (9th Cir. 2013) (“district court committed legal error in denying
18
19   restitution because of [defendant’s] claimed financial status and the potential
20
     availability of civil remedies”); United States v. Matsumaru, 244 F.3d 1092, 1108
21
22   (9th Cir. 2001) (“if the defendant is subject to the Mandatory Victims Restitution

23   Act (‘MVRA’), the district court need not assess the defendant's ability to pay
24
     restitution”). Defendant’s ability to pay is only relevant to the Court’s
25
26   determination of whether the restitution should be paid immediately in a lump sum,
27
     or paid in installments over a period of time. 18 U.S.C. § 3664(f)(2); United States
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 3
      Case 2:18-cr-00220-WFN      ECF No. 54    filed 10/01/19   PageID.277 Page 4 of 8




 1   v. Curran, 460 F. App'x 722, 724–25 (9th Cir. 2011) (“Although the court could
 2
     not consider Curran's financial condition in imposing restitution, it must do so
 3
 4
     when fashioning a payment schedule for it”). Thus, the Court should order

 5   restitution in the full amount sought by the Government, as explained in detail
 6
     below, without regard to the Defendant’s ability to pay.
 7
 8         In terms of the JVTA special assessment in the amount of $5,000, the statute
 9
     mandates the imposition of that assessment unless the Defendant is indigent. 18
10
     U.S.C. § 3014(a) (“the court shall assess an amount of $5,000 on any non-indigent
11
12   person . . .”). Here, Defendant is non-indigent.
13
           Although the Defendant did not provide a full description of his financial
14
15   assets to Probation, he did disclose some information. 18 U.S.C. § 3664(d)(3)
16   (“Each defendant shall prepare and file with the probation officer an affidavit fully
17
     describing the financial resources of the defendant, including a complete listing of
18
19   all assets owned or controlled by the defendant as of the date on which the
20
     defendant was arrested … and such other information that the court requires
21
22   relating to such other factors as the court deems appropriate.”) Defendant’s limited

23   disclosure indicates he has annual earnings of approximately $60,000 and that he
24
     owes $80,000 on his home. He also owns several older vehicles. Defendant has no
25
26   wife, children, or other dependents. Defendant failed to provide any information
27
     regarding on hand or savings, there is no mention of a pension or other retirement
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 4
       Case 2:18-cr-00220-WFN       ECF No. 54    filed 10/01/19   PageID.278 Page 5 of 8




 1   account or lack thereof, and there is no specific mention of the estimated $160,000
 2
     equity Defendant has in his home. Nonetheless, based on the information provided
 3
 4
     by Defendant, he is clearly “non-indigent” to justify the imposition of the $5,000

 5   JVTA fine.
 6
                                        III.   ARGUMENT
 7
 8         Pursuant to the Crime Victim’s Rights Act (18 U.S.C. § 3771(a)(6)) and the
 9
     Mandatory Restitution for Sexual Exploitation of Children Act (18 U.S.C. § 2259),
10
     the United States does intend to seek restitution, on behalf of the victims seeking
11
12   restitution, at sentencing. As noted above, Section 3664(f)(1)(A) of Title 18
13
     specifically states: “In each order of restitution, the court shall order restitution to
14
15   each victim in the full amount of each victim’s losses as determined by the court
16   and without consideration of the economic circumstances of the defendant.” Of
17
     note, the substantial majority of Defendant's victims are not seeking restitution.
18
19         On December 7, 2018, the Amy, Vicky, and Andy Child Pornography
20
     Victim Restitution Act of 2018 was signed into law. The law is not retroactive and
21
22   is not applicable to this case, since Defendant's charged misconduct predates

23   December 7, 2018, by approximately six months. However, the law is informative
24
     in determining an appropriate amount of restitution when the amounts sought range
25
26   from nothing to over 1.5 million dollars. Once the law is in effect, the Court “shall
27
     order” restitution in an amount that reflects defendant’s “relative role in the causal
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 5
       Case 2:18-cr-00220-WFN       ECF No. 54    filed 10/01/19   PageID.279 Page 6 of 8




 1   process that underlies the victim’s losses,” but not less than $3,000 in restitution
 2
     per victim. [Sec. 3]. Additionally the new law will call for an additional
 3
 4
     assessment up to $17,000 for a conviction of possession or access with intent to

 5   view. [Sec. 5].
 6
           Again, the Government does not argue the Court must impose at least $3,000
 7
 8   in restitution in this case per victim, as the law is inapplicable to Defendant, giving
 9
     the timing of his misconduct. Instead, the Government argues the $3,000 is a good
10
     starting point in determining what is reasonable. Thus, the Government is seeking
11
12   the following restitution amounts:
13
                 Series/Victim Name          # Images     Amount Sought by The United States
14        Blue Pillow                           20        $5,000 (given the number of images
          Attorney: Carol                                   and that $5,000 was requested)
15
          Hebpburn/Deborah Bianco
16        Cindy                                  2                      $3,000
17        Attorney: Thomas Watson
          Jan_Feb                                90                     00.00
18        Attorney: Christopher Peele
19        Jessica                                1                      $3,000
          Attorney: James Marsh
20        Marineland1                            1                      $3,000
21        Attorney: Carol Hepburn
          Tara                                   5        $5,000 (given the number of images)
22
23        Vicky                                  2                      $3,000
          Attorney: Carol Hepburn
24
                       TOTAL                                         $22,000.00
25
26         Finally, as addressed above, Defendant’s ability to pay the foregoing
27
     restitution amounts is immaterial to the Court’s imposition of the restitution. See
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 6
       Case 2:18-cr-00220-WFN      ECF No. 54   filed 10/01/19   PageID.280 Page 7 of 8




 1   18 U.S.C. § 3664(f)(1)(A). Accordingly, the Government requests that the Court
 2
     order restitution in full in the amount of $22,000.
 3
 4
           Respectfully submitted this 1st day of October 2019.

 5                                           William D. Hyslop
 6                                           United States Attorney

 7
 8                                           s\ Alison L. Gregoire
                                             Alison L. Gregoire
 9
                                             Assistant United States Attorney
10
                                        CERTIFICATION
11
12         I hereby certify that on October 1, 2019, I electronically filed the foregoing
13
     with the Clerk of the Court using the CM/ECF System which will send notification
14
15   of such filing to the following:
16         Jeffry Finer
17         421 West Riversides, Suite 1081
           Spokane, WA 99201
18
19
                                             s\ Alison L. Gregoire
20
                                             Alison L. Gregoire
21                                           Assistant United States Attorney
22                                           Post Office Box 1494
                                             Spokane, WA 99210-1494
23                                           Telephone: (509) 353-2767
24
25
26
27
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 7
      Case 2:18-cr-00220-WFN   ECF No. 54   filed 10/01/19   PageID.281 Page 8 of 8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S BRIEFING REGARDING RESTITUTION REQUESTS - 8
